Exhibit 10.6

 

RICH DAD OPERATING COMPANY, LLC
LICENSE AGREEMENT

 

This Rich Dad Operating Company, LLC License Agreement (this "Agreement") by and
between Rich Dad Operating Company, LLC, a Nevada limited liability company
("Licensor") and Tigrent Inc., a Colorado corporation (the "Licensee"), is
entered into as of September 1, 2013 (the "Effective Date").

 

WHEREAS, Licensee is in the business of developing, producing, marketing and
delivering adult educational curricula on real estate investment, business
development, entrepreneurship, financial investment, asset protection, and
personal development;

 

WHEREAS, Licensor owns or otherwise possesses exclusive licenses for certain
copyrights, trademarks, patents, and other valuable rights, and the right to
license those rights to others;

 

WHEREAS, Licensor and Licensee wish to conduct business together to create,
market and promote a Rich Dad Education branded curricula in accordance with the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Capitalized words and phrases used in this Agreement that are not otherwise
defined herein shall have the meanings set forth below:

 

1.1.         The term "Affiliate" means an entity controlling, controlled, or
under common control with a party. For these purposes, "control" means: (a) the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise; or (b) the ownership, directly or indirectly, of at least
fifty percent (50%) of the voting securities or other ownership interest of an
entity.

 

1.2.         The term "Business" means developing, marketing, selling, and/or
conducting Licensor-branded educational products and services in the Field
through any form of communication or media including, but not limited to,
Trainings.

 

1.3.         The term "Cash Sales" shall mean the gross cash proceeds actually
received by Licensee from the sale of Trainings as the result of a "Rich Dad"
branded marketing campaign conducted by Licensee that uses any combination of
(i) the Licensed Marks (as defined below), (ii) the name, image, or likeness of
any of the Rich Dad Personalities (as defined below) or Rich Dad Advisors (as
defined below), or (iii) any "Rich Dad" copyrighted or trademarked intellectual
property of Licensor, including by way of example, and not limitation, books,
video recordings, and audio recordings of any of the Rich Dad Personalities.
Cash Sales shall exclude any merchant fees, taxes, shipping, refunds (e.g.,
returns, right of rescission, NSF checks, and credit card chargebacks), rebates,
bad debt and any sums paid to Legacy Learning, LLC, a Delaware limited liability
company, dba Professional Education Institute ("PEI").

 



1

 

 

1.4.         The term "Confidential Information" means any and all information
that is not readily ascertainable by proper means and which derives economic
value, actual or potential from not being generally known and which has been the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. All information relating to the products or operations of a party,
which is provided to the other party, or to which the other party otherwise
obtains access, pursuant to, or as a result of, this Agreement shall be treated
as Confidential Information hereunder, except such information which the other
party can clearly show: (a) at the time of this Agreement is publicly and openly
known; (b) after the date of this Agreement becomes publicly and openly known
through no fault of the other party; (c) comes into the other party's possession
and lawfully obtained by the other party from a source other than from the party
or a source deriving from the party, and not subject to any obligation of
confidentiality or restrictions on use; or (d) is approved for release by
written authorization of the other party.

 

1.5.         The term "Customer Data" means documents and other media (whether
in human or machine readable form) containing information, regarding customers
and prospective customers. Without limiting the generality of the foregoing, the
term "Customer Data" shall include customer lists and personally identifiable
information about customers and prospective customers.

 

1.6.         The term "Educational Materials" means all advertising and
promotional materials, handouts, workbooks, presentations, manuals, software
programs, and any other literature or material and other collateral items
employed, provided, distributed, sold, or otherwise made available in connection
with the Business, in any form of communication or media and whether or not in
machine or human readable format.

 

1.7.         The term "Exclusive Field of Use" means live, on-line, or on-demand
seminars, webinars, and training courses in the Field delivered through any form
of communication or media. Excluded from the Exclusive Field of Use are: (i)
live, in-person seminars of any kind conducted by Licensor or any affiliate of
Licensor at which any of the following are featured speakers: any of the Rich
Dad Personalities, or any Rich Dad Advisor; and (ii) live, in-person classes
taught in schools (K-12), colleges or universities to matriculated students as
part of an academic curriculum.

 

1.8.         The term "Field" means real estate investing, business strategies,
stock market investment techniques, stock/paper assets, cash management, asset
protection, entrepreneurship and other financially-oriented subjects.

 

1.9.         The term "Licensed Intellectual Property" means individually,
collectively or in any combination, Licensor's patents (whether issued or
pending), copyrights (whether registered or not), trademarks and trade names
(whether registered or unregistered); as well as concepts, developments, trade
secrets, methods, systems, programs, improvements, inventions, data and
information (whether in perceivable or machine-readable form), source code,
works of authorship and products whether or not patentable, copyrightable, or
susceptible to any other form of protection, and whether or not reduced to
practice or designated by Rich Dad as Licensed Intellectual Property, including,
but not limited to the (a) the Proprietary Materials and Information, (b) the
Licensed Marks and (c) the name, image, and likeness of the Rich Dad
Personalities.

 



2

 

 

1.10.         The term "Licensed Marks" means the Licensor's current and future
trademarks, service marks, and trade dress including.

 

1.11.         The term "Proprietary Materials and Information" means any and all
material provided to Licensee by or on behalf of Licensor, including but not
limited to customer lists, products, trade secrets, source codes, development
platforms, server system configuration diagrams, lobby server specifications and
programs, middleware, Application Program Interface data for middleware or
otherwise, unpublished artwork, tools, data and contents related to artwork,
whether 2- or 3- dimensional, all original and secondary audio or visual data,
as well as any and all other Licensed Intellectual Property and/or information
which: (i) is provided to Licensee by or on behalf of Licensor or to which
Licensee is provided access by or on behalf of Licensor, (ii) is created
developed, or otherwise generated by or on behalf of Licensor, (iii) concerns or
relates to any aspect of Licensor business or products, or (iv) is, for any
reason, identified or otherwise marked by Licensor as confidential; except such
information which Licensee can show, clearly and convincingly: (1) is at the
time of disclosure, publicly and openly known as of the Effective Date of this
Agreement, (2) becomes publicly and openly known through no fault of Licensee,
or (3) is in Licensee's possession and documented prior to the commencement of
the relationship between the parties, lawfully obtained by Licensee from a
source other than from Licensor, and not subject to any obligation of
confidentiality or restrictions on use, or (4) is approved for release by
written authorization of Licensor.

 

1.12.         The term "Rich Dad Advisors" means " means any authors or co-
authors of a work in the "Rich Dad", "Rich Dad Advisors", "Rich Family", "Rich
Woman ", "Rich Life" or similar series of books and all other individuals or
concerns directly or in directly related to "Rich Dad", "Rich Dad Advisors",
"Rich Family", "Rich Woman", "Rich Life" or affiliated brands which may be
designated by either Robert T. Kiyosaki or Kim Kiyosaki in his or her sole
discretion.

 

1.13.         The term "Rich Dad Personalities" shall mean Robert Kiyosaki and
Kim Kiyosaki.

 

1.14.         The term "Term" means the period of time from the Effective Date
until the Agreement is terminated as provided in Section 8 hereof.

 

1.15.         The term "Territory" shall mean worldwide.

 

1.16.         The term "Trainings" shall mean Licensor-branded in person or
remote product offerings in the Field to one or more recipients, including
seminars, webinars and other computer or internet based trainings, and mentoring
as may be offered by Licensee in the conduct of the Business in the Territory
and for which a fee is charged by Licensee.

 

ARTICLE II

GRANT OF LICENSE

 

2.1.         Licensor hereby grants to Licensee, and Licensee hereby accepts
from Licensor, the sole and exclusive right and license in and to the Licensed
Intellectual Property for the purpose of allowing Licensee to (i) develop and
create Educational Materials and (ii) conduct the Business in the Territory by
itself and through its subsidiaries and affiliates. Such license shall include,
but shall not be limited to, the right to make, use, reproduce, modify, adapt,
create derivative works of, translate, distribute (directly and indirectly),
transmit, display and perform publicly, license, rent, lease, export, import,
offer for sale, sell and commercially exploit the Licensed Intellectual
Property, in whole or in part. Licensor understands that Licensee intends to use
the Licensed Intellectual Property, at its sole discretion, in connection with
the Business. Licensee may, but is not obligated to, to display Licensee's
copyright notice on any works or materials containing the License Marks.

 



3

 

 

2.2.         Licensee has the right to modify the Licensed Intellectual Property
and to create derivative works (the "Derivative Works"); provided that such
Derivative Works may be used, copied, distributed, performed and/or displayed
only in connection with the Business; and provided further that Licensee will
not distribute or sublicense products embodying the Derivative Works other than
to end users for personal use only and not for re-sale, distribution or
re-licensing. Licensee will be deemed the owner of all Derivative Works.

 

ARTICLE III

LIMITATIONS, RESTRICTIONS, COVENANTS

 

3.1         During the Term, the Licensee shall not use the Licensed
Intellectual Property other than as permitted by this Agreement.

 

3.2         Licensor shall not, during the Term grant any third party a license
to use the Licensed Intellectual Property within the Exclusive Field of Use.
During the term of this Agreement, neither Licensor nor any of its Affiliates
may (1) engage, directly or indirectly, in the Exclusive Field of Use, or (2)
contact, solicit, or direct any person or entity to contact or solicit, any of
the customers of Licensee (or customers set forth in the Customer Data) for the
purpose of providing any products or services that are the same or similar to
those offered by the Licensee in the Business.

 

3.3         Licensee may distribute goods and services embodying the Licensed
Intellectual Property to end users for personal use only and not for resale,
distribution or re-licensing by such end users.

 

3.4         Licensee acknowledges and agrees that, except as otherwise
specifically provided for herein, this Agreement grants Licensee no title or
right of ownership in or to the Licensed Intellectual Property. Licensee shall
not at any time do or cause to be done any act, omission, or thing contesting or
in any way impairing or tending to impair any part of Licensor's right, title
and interest in the Licensed Intellectual Property.

 

3.5         In the event Licensee shall be deemed to have acquired any ownership
rights in the Licensed Intellectual Property, the Licensee shall assign, and
agrees to execute all documents reasonably requested by Licensor to assign, all
such rights in the Licensed Intellectual Property to Licensor or its nominee.

 

3.6         Licensee acknowledges the validity of the Licensed Marks. The
Licensed Marks (and all versions and derivatives thereof) are owned by Licensor
and shall be and remain the exclusive property of Licensor. All rights in and to
the Licensed Marks other than those specifically granted to the Licensee herein,
are reserved to Licensor for its own use and benefit. The Licensee shall not
acquire any ownership rights in or to the Licensed Marks.

 



4

 

 

3.7         Licensee shall own all work product including, but not limited to,
ideas, any and all concepts, inventions, designs, trademarks, tradenames,
service marks, trade dress, logos, course content, Educational Materials,
Customer Data (including client lists) generated through the conduct of the
Business, programs, software, reports, or other intellectual property and
tangible work product, produced by Licensee or any of its Affiliates or their
officers, directors, employees, agents, or consultants pursuant to this
Agreement, and all prior drafts, derivations or versions thereof, regardless of
whether such were incorporated into the Business (collectively "Work Product"),
shall be and remain the sole and exclusive property of Licensee when produced.
No license or right is granted hereunder at any time from Licensee to Licensor
whether expressly or by implication, estoppel or otherwise, arising out of or
related to Licensee conduct of the Business or any Work Product.

 

ARTICLE IV

CONFIDENTIALITY

 

4.1         Each party acknowledges the other's Confidential Information is
unique and valuable and was developed or otherwise acquired by the other at
great expense, and that any unauthorized disclosure or use of the other's
Confidential Information would cause the other irreparable injury loss for which
damages would be an inadequate remedy. The party agrees to hold such
Confidential Information in strictest confidence, to use all efforts reasonable
under the circumstances to maintain the secrecy thereof, and not to make use
thereof other than in accordance with this Agreement, and not to release or
disclose Confidential Information to any third party without the other's prior
written consent, subject to a court order, or subject to a sublicense consistent
with this Agreement and requiring the sublicensee to maintain the Confidential
Information in strictest confidence, to use all efforts reasonable under the
circumstances to maintain the secrecy thereof, not to make use thereof other
than in accordance with the sublicense Agreement, and not to release or disclose
Confidential Information to any third party without the other's prior written
consent.

 

4.2         Each party further acknowledges that any violation of this Section
4. shall constitute a material breach of this License Agreement resulting in
irreparable injury to the non-breaching party and agree that, in addition to any
and all other rights available to the non-breathing party by law or by this
Agreement, the non-breaching party shall have the right to have an injunction
entered against the party to enjoin any further violations of this Agreement.

 

ARTICLE V

LICENSE FEES AND REPORTING

 

5.1         In consideration of the Licenses granted hereunder, the Licensee
shall pay to Licensor a royalty in the amount of [***] of the Licensee's Cash
Sales. Royalties with respect to Cash Sales shall be paid monthly to Licensor
within [***] of the end of the applicable month. Payments will be made in U.S.
Dollars.

 



5

 

 

5.2         Licensee shall render to Licensor, a written statement, in such form
as Licensor may reasonably request, setting forth the Trainings sold during each
month Accounting Period, the applicable sales price, and such other information
as Licensor may reasonably request to verify the royalty payments due hereunder.
Such statement shall be provided whether or not a royalty payment for the
Accounting Period is to be made. The Licensee shall keep such written records
respecting the sales of Trainings as Licensor may reasonably request so that
royalties payable hereunder may be accurately determined, and shall permit such
records to be examined by Licensor or its authorized representative upon
reasonable prior written notice at any reasonable time during regular business
hours to verify the records, reports and payments herein provided.

 

5.3         Licensee shall be responsible for, and shall pay, all sales, value
added and similar taxes, if any, which may be imposed on any receipts of the
Trainings sold hereunder, as well as any other tax based upon Licensee's use of
the Licensed Intellectual Property in connection with the Business.

 

5.4         Notwithstanding the foregoing, subject to and in accordance with the
terms and conditions of that certain Royalty Payment Agreement dated March 15,
2013 ("RPA") by and between Licensee as "Company" and Licensor as "Holder"
(which RPA Licensor and Licensee hereby each ratify and affirm), Licensee may,
at its option, issue and deliver and Licensor agrees to accept at a convertible
promissory note in substantially the form provided for in the RPA (each, a
"Note" and collectively, the "Notes") as payment for [***] of each royalty
payment owing under the terms of the Licensing Agreement. In addition, the
Licensee may, with the consent of Licensor, issue and deliver and Licensor
agrees to accept a Note as payment for [***] of each royalty payment owing under
the terms of the Licensing Agreement. The principal amount of each Note shall
equal the portion of such royalty payment that the Company has elected to pay
via a Note. Each Note shall automatically convert into shares of Preferred Stock
upon a Change of Control as provided in such Note. For purposes of this
Agreement, the term "Preferred Stock" shall mean shares of the Company's Series
A Preferred Stock pursuant to the Certificate of Designation in substantially
the form attached provided for in the RPA (the "Certificate of Designation"). In
the event of a conflict between the terms and conditions of this Agreement and
those of the RPA, the term and conditions of the RPA shall control. Licensor and
Licensee agree that any subsequent cash payment of royalties under this
Agreement shall first be applied to any outstanding balances on the Notes on a
first in, first out basis.

 

5.5         LICENSOR ACKNOWLEDGED AND AGREES THAT NO REPRESENTATIONS OR
STATEMENTS OF ACTUAL, AVERAGE, PROJECTED OR FORECASTED SALES, PROFITS,
ROYALTIES, OR EARNINGS HAVE BEEN MADE WITH RESPECT TO THE BUSINESS CONTEMPLATED
BY THIS AGREEMENT.

 

ARTICLE VI

LICENSEE'S ADDITIONAL OBLIGATIONS

 

6.1         Licensee shall meet the following performance standards:

 



6

 

 

6.1.1         Timeliness. Service Level/Average Speed of Answer. This is how
quickly the average telephone call is answered. Licensee's goal is to answer
[***] calls within [***].

 

6.1.2         Abandonment or percentage of calls not answered. Licensee's goal
is less than [***]should abandon within [***] of the execution of the definitive
license agreement, [***] and [***]. Licensee will test announcing current hold
time to anyone who is placed on hold.

 

6.1.3         Responsiveness to satisfy customers who call/write or e-mail or
otherwise communicate with a concern or complaint. Licensee's goal shall be to
have an initial response within [***]of the time. The goal is to conclude the
complaint handling, which would include the customer being notified and agreeing
to the handling as quickly as possible. Licensee's goal is to resolve [***]of
its complaints within [***]. Refund requests received in writing will be
resolved, meaning an official determination on the refund will be issued within
[***]of the time. Should the customer issue a rebuttal to the determination, the
process will start over again the date of the written rebuttal.

 

6.1.4         Lagging Indicators. Those indicators that if managed correctly,
should lead to a reduction in certain areas of customer complaints and a
resultant rise in overall customer satisfaction.

 

6.1.5         Source of Complaints. Customer Complaints from the following
sources should be reviewed and categorized in order to understand how the
organizations of people or processes need to be improved to avoid receiving a
similar complaint in the future:

 



  a. Any of the Rich Dad Personalities   b. Licensor   c. Any Attorney General
Complaint   d. Any Complaint from a Private Attorney   e. Any Better Business
Bureau ("BBB") Complaint

 

6.2.         Licensee shall report on each of the above performance standards on
a weekly basis, in a form suitable to Licensor, in Licensor's discretion,
subject to change by Licensor from time-to-time.

 

ARTICLE VII

QUALITY CONTROL

 

7.1.         Licensee shall provide Licensor, without charge, additional samples
of each item of Educational Materials from time to time as Licensor may request.

 

7.2.         At the expense of Licensee, Licensor shall have the right to audit
seminar quality through attendance as follows: Up to [***]fulfillment seminars
per year and up to [***] advanced training seminars per year.

 



7

 

 

7.3.         Licensor shall provide Licensee with access to at least [***]
Licensor employee with current knowledge of Licensor, the Licensed Intellectual
Property, and Licensor's brand marketing strategies.

 

7.4.         Licensee shall provide Licensor, and the Rich Dad Personalities
access to Licensee employees, subject matter experts and independent contractors
for the purpose of providing feedback between the parties related to seminar
content and presentations, marketing and advertising review support, and product
development and integration related to the Licensor brand and Licensor
customers; provided that Licensor and Licensor's Affiliates shall not directly
or indirectly solicit, hire or interfere with the relationship of Licensee and
such employees and to keep confidential any information relating to Licensee and
furnished to Licensor, using the same degree of care as Licensee uses to protect
its own confidential information. Notwithstanding the foregoing, Licensor may
also work with subject matter experts and independent contractors on activities,
events and projects unrelated to Licensee.

 

ARTICLE VIII

BOARD MEMBERSHIP

 

8.1.         Licensor and Licensee each acknowledge and agree that Licensee,
acting through its Board of Directors, appointed Anthony C. Humpage to the
Licensee's Board of Directors as the Licensor's Designee. Henceforth, Licensee
agrees to (i) include in its annual proxy statements (or any other solicitations
of stockholder consent) the nomination and recommendation of the BOD that the
shareholders approve the re-election or appointment, as the case may be, of the
Licensor Designee to the Licensee's Board of Directors and (ii) use its
reasonable best efforts to obtain such approval.

 

8.2.         If at any time Licensor shall notify Licensee of its desire to
remove, with or without cause, any Licensor Designee, the Licensee, as the case
may be, shall use its reasonable best efforts to cause the removal of such
Licensor Designee from the Licensee Board.

 

8.3.         If at any time any Licensor Designee ceases to serve on the
Licensee Board (whether by reason of death, resignation, removal or otherwise),
Licensor shall be entitled to designate a successor director to fill the vacancy
created thereby, Licensee shall use its best efforts without any undue delay to
cause such successor to become a director of the Licensee, respectively.

 

8.4.         Licensee covenants and agrees that so long as the Licensor Designee
shall continue to serve on the Licensee's Board of Directors, and thereafter so
long as the Licensor Designee shall be subject to any possible proceeding by
reason of the fact that the Licensor Designee served on the Licensee's Board of
Directors, Licensee, subject to Section 8.4..1, shall promptly obtain and
maintain in full force and effect Director's and Officer's liability insurance
("D&O Insurance") in reasonable amount, but not event less than [***], from
established and reputable insurers. In all policies of D&O Insurance, the
Licensor Designee shall be named as an insured in such a manner as to provide
the Licensor Designee the same rights and benefits as are accorded to the most
favorably insured of the Licensee director. Upon reasonable request, Licensee
shall provide Licensor Designee or his or her counsel with a copy of all D&O
Insurance applications, binders, policies, declarations, endorsements and
related materials.

 



8

 

 

8.5         Section 8.4 notwithstanding, the Licensee shall have no obligation
to obtain or maintain D&O Insurance if the Licensee's Board of Directors
determines in good faith by a two thirds (2/3) majority of its members, that the
premium costs for such insurance are substantially disproportionate to the
amount of coverage provided, the coverage provided by such insurance is limited
by exclusions so as to provide an insufficient benefit, or the Licensee is
covered by similar insurance maintained by a subsidiary of Licensee. In making
any determination to eliminate or reduce D&O Insurance coverage, the Board shall
seek the advice of independent legal counsel or other advisors experienced in
the review and analysis of D&O coverage.

 

8.6.         Promptly after (i) learning of facts and circumstances that may
give rise to a proceeding, Licensee shall notify its D&O Insurance carriers, if
such notice required by the applicable policies, and any other insurance
providing applicable insurance coverage to the Licensee, of such facts and
circumstances, or (ii) receiving notice of a proceeding, whether from Licensor
Designee or otherwise, Licensee shall give prompt notice to its D&O Insurance
carriers and any other insurance providing applicable insurance coverage to the
Licensee in accordance with the requirements of the respective insurance
policies. Licensee shall thereafter take all appropriate action to cause such
insurance carriers to pay on behalf of Licensor Designee, all expenses incurred
or to be incurred, and liability incurred, by Licensor Designee with respect to
such proceedings in accordance with the terms of the applicable D&O Insurance
policies.

 

8.7.         Any of obligation of Licensee pursuant to this Article VIII (other
than Sections 8.4 and 8.6, which shall survive according to their terms) shall
be effective following the Effective Date and shall terminate and be of no
further force or effect upon the expiration or early termination of this
Agreement.

 

ARTICLE IX

WARRANTIES AND REPRESENTATIONS

 

9.1         Licensor warrants and represents that:

 

9.1.1     It is a limited liability company duly organized, validly existing,
and in good standing under the laws of the state of Nevada with all requisite
power and authority to execute, deliver and perform this Agreement.

 

9.1.2      All necessary actions on the part of Licensor have been duly taken to
authorize the execution, delivery, and performance of the Agreement by Licensor.

 



9

 

 

9.1.3      This Agreement has been duly authorized, executed, and delivered by
Licensor, constitutes the legal, valid, and binding obligation of Licensor and
is enforceable in accordance with its terms.

 

9.1.4     It has the right to grant the licenses and enter into this Agreement
without seeking the approval or consent of any third party and without payments
to any third party;

 

9.1.5     There are no existing or threatened claims or proceedings by any
entity relating to the Licensed Intellectual Property or challenging Licensor's
ownership of the same;

 

9.1.6     None of the Licensed Intellectual Property are subject to any
outstanding order, decree, judgment, stipulation, written restriction,
undertaking or agreement limiting the scope or use of the Licensed Intellectual
Property or declaring any of it abandoned;

 

9.1.7     The Licensed Intellectual Property, or any portion thereof, does not
interfere with, infringe, or misappropriate, or violate the intellectual
property right of any third party and Licensor has not received any charge,
complaint, claim, or notice alleging any such interference, infringement,
misappropriation or violation nor does Licensor have any knowledge that any such
charge or claim may be forthcoming; and

 

9.1.8     Any trade secrets comprising part of the Licensed Intellectual
Property have been properly maintained as trade secrets.

 

9.2         Licensee warrants and represents that:

 

9.2.1     It is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Colorado, with all requisite corporate
power and authority to execute, deliver and perform this Agreement.

 

9.2.3     All necessary corporate proceedings of Licensee have been duly taken
to authorize the execution, delivery, and performance of the Agreement by
Licensee.

 

9.2.4     This Agreement has been duly authorized, executed, and delivered by
Licensee, constitutes the legal, valid, and binding obligation of Licensee and
is enforceable in accordance with its terms.

 

9.2.5     Licensee has all rights necessary and is fully authorized to enter
into and perform under this Agreement; and

 

9.2.6     There are no existing or threatened claims or proceedings by any
entity against Licensee that would impair Licensee's ability to perform under
this agreement.

 

10

 

 

ARTICLE X

TERM AND TERMINATION

 

10.1         The license hereunder shall commence upon the Effective Date and
shall expire on the [***]anniversary thereof; provided however, that if the
effective date is not the first day of a calendar month then the Term shall
expire on the last day of the calendar month in which [***] anniversary of the
Effective Date occurs. Notwithstanding the foregoing, the Term shall
automatically renew for successive one year periods unless either party provided
written notice of termination not less than [***]prior to the expiration of the
then current Term unless sooner terminated pursuant to Section 10.2.

 

10.2         The license hereunder may be terminated at any time:

 

10.2.1.         By either party in the event of a breach of this Agreement by
another party that is susceptible of cure, immediately, upon the end of a [***]
period after written notice of such breach to the breaching party, if such
breach is not cured within the [***] period; provided, however, as long as the
breaching party is diligently attempting to cure such breach for such
[***]period, such cure period shall be extended by an additional period as may
be required to cure such violation, but in no event more than an additional
[***].

 

10.2.2.         By either party, immediately, if the other party becomes
insolvent, makes an assignment for the benefit of its creditors, or becomes the
subject of any bankruptcy or insolvency proceedings, and such proceedings are
not removed within sixty (60) days of their initiation.

 

10.2.3.         By either party, if the other party ceases to do business.

 

10.2.4.         By Licensee, immediately, in the event Licensee is enjoined from
using any of the Licensed Intellectual Property by a court of competent
jurisdiction.

 

10.2.5.         By Licensee, upon the occurrence of a Change in Control Of
Licensor Event. For the purposes of this Agreement, the term "Change in Control
of Licensor Event" shall mean"

 

10.2.5.1.         any person (other than any of the Rich Dad Personalities, or
any company owned, directly or indirectly, by the Rich Dad Personalities in
substantially the same proportions as their membership interests of Licensor),
is or becomes the Owner (as hereinafter defined), directly or indirectly, of
membership interests of Licensor representing [***] or more of the membership
interests of Licensor;

 

10.2.5.2.         a merger, consolidation, reorganization, or other business
combination of Licensor with any other entity, other than a merger or
consolidation which would result in the membership interests of the Rich Dad
Personalities existing immediately prior thereto continuing to represent (either
by continuing to exist or by being converted into membership interests or voting
securities, as the case may be, of the surviving entity) more than [***] of the
combined membership interests or voting power of the voting securities of
Licensor or such surviving entity outstanding immediately after such merger or
consolidation; or

 



11

 

 

10.2.5.3.         the members of Licensor approve a plan of complete liquidation
of Licensor or the consummation of the sale or disposition by Licensor of all or
substantially all of Licensor's assets other than (x) the sale or disposition of
all or substantially all of the assets of Licensor to a person or persons who
the Owner, directly or indirectly, of at least [***] or more of the combined
membership interests of Licensor at the time of the sale or (y) pursuant to a
spinoff type transaction, directly or indirectly, of such assets to the members
of Licensor.

 

10.2.5.4.         For the purposes of this Section 10.2.5, the term "Owner"
means any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise has or shares (i) the power to vote,
or to direct the voting of such membership interest, or (ii) the power to
dispose, or to direct the disposition of, such membership interest.

 

10.3         Notwithstanding anything else in this Agreement to the contrary,
the Term of this Agreement shall terminate, without further action of either
Licensor or Licensee, upon the occurrence of a Change in Control of Licensee
Event. For the purposes of this Agreement, the Term "Change in Control of
Licensee Event" shall mean:

 

10.3.1.         any "person" as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, (other than Licensor, Licensee,
any trustee or other fiduciary holding securities under any employee benefit
plan of Licensee, or any company owned, directly or indirectly, by the
shareholders of Licensee in substantially the same proportions as their
ownership of common stock of Licensee), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Licensee representing [***] or more of the combined voting power
of Licensee's then outstanding securities;

 

10.3.2.         during any period of [***], individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with Licensee to effect
a transaction described in paragraph (a), (c), or (d) of this Section) whose
election by the Board or nomination for election by Licensee's shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the [***] or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;

 



12

 

 

10.3.3.         a merger, consolidation, reorganization, or other business
combination of Licensee with any other entity, other than a merger or
consolidation which would result in the voting securities of Licensee
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than [***] of the combined voting power of the voting
securities of Licensee or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of Licensee (or similar transaction) in
which no person [***] or more of the combined voting power of Licensee's then
outstanding securities shall not constitute a Change in Control; or

 

10.3.4.         the shareholders of Licensee approve a plan of complete
liquidation of Licensee or the consummation of the sale or disposition by
Licensee of all or substantially all of Licensee's assets other than (x) the
sale or disposition of all or substantially all of the assets of Licensee to a
person or persons who beneficially own, directly or indirectly, at least [***]
or more of the combined voting power of the outstanding voting securities of
Licensee at the time of the sale or (y) pursuant to a spin-off type transaction,
directly or indirectly, of such assets to the shareholders of Licensee.

 

10.4         Upon termination of the license hereunder, all rights and
privileges in and to the Licensed Intellectual Property granted to the Licensee
herein shall automatically revert to Licensor or its nominee, and the Licensee
shall immediately cease any use thereof.

 

10.5         Licensee shall, for a period of [***] ("Sell-Off Period") following
the effective date of termination of the license granted by Licensor hereunder,
have the right to fulfill commitments made to customers during the Term. The
provisions of this Agreement shall apply with full force and effect during the
Sell-Off Period. Upon expiration of the Sell-Off Period, Licensee shall
immediately cease and desist from using or displaying any forms of advertising
containing any of the Licensed Marks.

 

10.6         Section 3.7; and Articles IV (Confidentiality); IX (Warranties and
Representations); XI (Indemnification); and XIII (Miscellaneous) hereof shall
survive termination (for any reason) of this Agreement.

 

ARTICLE XI

INDEMNIFICATION

 

11.1         Each party shall defend, indemnify and hold harmless the other
party and their respective Affiliate and their respective officers, directors,
agents, contractors, employees, successor, and assigns from and against all
claims, demands or causes of action, as well as any and all damages, expenses,
costs, interest and reasonable legal fees, including such fees incurred on
appeal, in any way related to, arising out of or connected with a breach of the
indemnifying party's representations, warranties or covenants under this
Agreement.

 

11.2         EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES IN CONNECTION WITH
CLAIMS SUBJECT TO THE INDEMNIFICATION PROVISIONS OF SECTION 9.1 OR A BREACH OF
EITHER PARTY'S OBLIGATIONS UNDER SECTION 5, NEITHER PARTY WILL, UNDER ANY
CIRCUMSTANCES, BE LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR ANY OTHER
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT EVEN IF THE PARTY HAS BEEN NOTIFIED OF THE POSSIBILITY OF SUCH
DAMAGES.

 



13

 

 

ARTICLE XlII

INDEPENDENT DEVELOPMENT

 

Nothing in this Agreement shall be construed as restricting Licensee's right or
ability to acquire, license, develop, manufacture or distribute for itself, or
have others acquire, license, develop, manufacture or distribute for Licensee,
adult education products and services, or technology performing the same or
similar functions as the adult education products and services, or technology
contemplated by this Agreement, or to market or distribute such same or similar
adult education products and services, or technology in addition to, or in lieu
of, the adult education products and services, or technology contemplated by
this Agreement including, whether in the conduct of the Business or otherwise.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1.         No Waiver. The failure of any party to this Agreement to enforce
any particular provision of this Agreement at any time shall not be construed as
a waiver of such provision or provisions for any future dealing between the
parties; nor shall it in any way affect the validity of this Agreement or any
portion thereof, or any party's ability to enforce such provision at any time in
the future. No party's failure to act on a breach by the other party shall be
construed as a future waiver of any subsequent breach of the same or other
provisions of this Agreement.

 

13.2.         Notices. All notices and other written communications required to
be given under this Agreement shall be in writing and shall be delivered to the
addressee in person, mailed by registered or certified mail, return receipt
requested, or by reputable overnight courier. Any such notice shall be deemed to
be delivered, given and received for all purposes as of the date so delivered,
if delivered personally, or, if sent by certified or registered mail, three days
following the date on which the same was deposited in a regularly maintained
receptacle for the deposit of United States mail, postage and charges prepaid.
The addresses of the parties (until written notice of change shall have been
given) shall be as follows:

 

  To Licensor                       With a copy to:                    





 



14

 

 

  To Licensee:                               With a copy to:                  





 

13.3.         Alternative Dispute Resolution. Unless the parties expressly agree
otherwise in writing, any dispute, controversy or claim between the parties
related to interpretation or enforcement of this Agreement will be determined by
binding arbitration in accordance with the rules of Judicial and Administrative
Mediation Services (hereinafter "JAMS"). If the parties cannot agree on a JAMS
arbitrator 20 calendar days after notification of the claim, JAMS will appoint
an arbitrator to hear the matter and not by court action. The parties shall
share equally all initial costs of arbitration. All decisions of the arbitrator
shall be final, binding, and conclusive on all parties. Notwithstanding the
above, claims related to termination of this Agreement, intellectual property,
confidentiality and/or injunctive relief will not be subject to arbitration. The
prevailing party shall be entitled to reimbursement of attorneys' fees, costs,
and expenses incurred in connection with the arbitration or litigation.

 

13.4.         Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Arizona, without regard to
federal or state choice of law principles.

 

13.5.         Choice of Forum. Any action brought to enforce or interpret the
terms of this Agreement shall be brought exclusively in either the Superior
Court of the State of Arizona in and for the County of Maricopa; or the United
States District Court for the District of Arizona, located in Phoenix, Arizona.

 

13.6.         Amendment. This Agreement, including all exhibits attached hereto,
may not be amended or modified except by a document signed by all parties. Such
Amendments or Addenda shall specifically reference this Agreement and, to the
extent that existing rights or obligations are modified, shall specifically
identify the Section(s) of this Agreement affected by the Amendment or Addendum.

 

13.7.         Representation by Attorney. Each party to this Agreement has
either: (a) been represented by an attorney of their choice in connection with
the negotiation and execution of this Agreement; or (b) declined to be so
represented by an attorney after having a reasonable opportunity to secure such
representation.

 

13.8.         Entire Agreement. This Agreement, along with any attachments,
exhibits, schedules and documents specifically referenced herein, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior communications, writings and other
documents with regard thereto. No modification, amendment or waiver of any
provision hereof shall be binding upon either party hereto unless it is in
writing and executed by both of the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 



15

 

 

13.9.         No Assignment. Neither party may assign this Agreement without the
other party's prior written consent. Notwithstanding the foregoing, either party
may assign this Agreement without the other party's prior written consent in the
event of a merger, acquisition, reorganization, change in control, or sale of
substantially all of the assets or business of such assigning party. Any
assignment in conflict with this provision shall be void.

 

13.10.      Further Documents. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement. Without limiting the generality of the foregoing, the parties
shall each execute and deliver such instruments as are necessary to terminate,
as of the Effective Date, that certain Rich Dad Operating Company, LLC Licensing
Agreement and such other agreements between the parties executed pursuant ,
including, but not limited to, a termination of the Cash Collateral Account,
Escrow and Security Agreement, and to issue joint instructions to Escrow Agent
to release all funds in the Cash Collateral Account to Licensee. For the
purposes of this paragraph, terms that in bold font shall be given the meaning
ascribed to them in the Cash Collateral Account, Escrow and Security Agreement.

 

13.11.         Relationship of the Parties.         Nothing contained in this
Agreement shall be deemed or construed by the parties hereto or by any third
person to create the relationship of principal and agent or of partnership or of
joint venture or of any association between the parties. None of the provisions
contained in this Agreement nor any acts of the parties hereto shall be deemed
to create any relationship between the parties other than the relationship
specified in this Agreement.

 

13.12.         Captions. The division of this Agreement into and the use of
captions for paragraphs are for convenience of reference only and shall not
affect the interpretation or construction of this Agreement.

 

13.13.         Severability. In the event any provision of this Agreement or the
application of any provision shall be held by a tribunal of competent
jurisdiction to be contrary to law, then, the remaining provisions of this
Agreement shall be unimpaired, and the illegal, invalid or unenforceable
provision shall be replaced by a provision, which, being legal, valid and
enforceable, comes closest to the intent of the parties underlying the illegal,
invalid or unenforceable provision. In any event, an illegal, invalid or
unenforceable provision shall not affect the enforceability or the validity of
the remaining terms or portions thereof, and each such unenforceable or invalid
provision or portion thereof shall be severable from the remainder of this
Agreement.

 

13.14.         Cost of Enforcement. If a party commences any arbitration, action
at law or in equity, or for declaratory relief, in appellate proceedings, to
secure or protect any rights under, or to enforce any provision of, this
Agreement, then, in addition to any judgment, order, or other relief obtained in
such proceedings, the prevailing party shall be entitled to recover from the
losing party all reasonable costs, expenses, and attorneys' fees incurred by the
party in connection with such proceedings, including, attorneys' fees incurred
for consultation and other legal services performed prior to the filing of such
proceeding.

 



16

 

 

13.15.         Successors. The terms of this Agreement shall be binding upon,
and inure to the benefit of and be enforceable by, the successors, assignees,
and transferees of the parties hereto.

 

13.16.         No Intended Third Party Beneficiaries. The parties acknowledge
and agree that there are no intended third party beneficiaries of this
Agreement, including without limitation, other licensees of the Rich Dad brand
and intellectual property or students of the Business.

 

13.17.         Counterparts/facsimile. This Agreement may be executed in 2 or
more counterparts, each of which shall be deemed to be an original and all of
which taken together shall constitute a single instrument. This Agreement may be
executed by any party by delivery of a facsimile signature, which shall have the
same force and effect as an original signature. Any party which delivers a
facsimile signature shall promptly thereafter deliver an originally executed
signature to the other parties; provided, however, that the failure to deliver
an original signature page shall not affect the validity of any signature
delivered by facsimile.

 

13.18.         Board Approval. Licensor acknowledges and agrees that the
effectiveness and enforceability of this Agreement are subject to the
ratification of the Board of Directors of Licensee.

 

Rich Dad Operating Company, LCC   Tigrent Inc.           By: /s/ Michael R.
Sullivan   By: /s/ Anthony C. Humpage           08/2013 Name: Michael R.
Sullivan   Name: Anthony C. Humpage Title: Chief Executive Officer   Title:
Chief Executive Officer

 

 

17



--------------------------------------------------------------------------------

